966 F.2d 1443
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jean MURPHY, Plaintiff-Appellant,v.WINSTON-SALEM POLICE DEPARTMENT;  Officer Newson;  OfficerCobb;  Officer Spann;  Officer Patrick;  Alcohol,Tobacco & Fire Officers & Agents,Defendants-Appellees.
No. 92-6384.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 15, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., District Judge.  (CA-91-427-6)
Betty Jean Murphy, Appellant Pro Se.
Roddey Miller Ligon, Jr., Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina; Mary Claire McNaught, Winston-Salem Police Department, Winston-Salem, North Carolina;  Benjamin Harvey White, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Betty Jean Murphy appeals from an order of the district court upholding an order by a magistrate judge denying her motion for appointment of counsel, to amend her complaint, to represent her son in this action, and various discovery motions.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   See Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.)  (order denying motion for appointment of counsel not reviewable collateral order), cert. denied, 484 U.S. 903 (1987);   North Carolina Ass'n of Black Lawyers v. North Carolina Bd. of Law Examiners, 538 F.2d 547, 548-49 (4th Cir. 1976) (denial of discovery motion not appealable collateral order).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED